Order setting aside verdict of the jury and dismissing the complaint reversed on the law and the facts, with costs, motion denied and verdict reinstated, with costs. The defendant corporation is not immune from a claim for damages based upon slanderous statements alleged to have been uttered by a district superintendent while acting within the scope of his authority. (Kharas v. Collier, Inc., 171 App. Div. 388; O’Brien v. Bates Corporation, 211 id. 743.) The evidence justified a conclusion that Van Wagenen, the district superintendent, was acting within the impUed authority from defendant, and in the prosecution of his employer’s business and with a view of the furtherance thereof. (See McLoughlin v. New York Edison Co., 252 N. Y. 202.) We think the verdict was not contrary to the weight of evidence and should not have been set aside. Young, Scudder and Tompkins, JJ., concur; Lazansky, P. J., concurs for reversal but dissents from the reinstatement of the $2,000 verdict, being of opinion that the reversal should be on condition that the plaintiff stipulate to reduce the verdict to $1,000; Kapper, J., dissents and votes to affirm the order.